DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are presented for examination.



                                    Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 

                                                                       
                            Information Disclosure Statement
4.	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		       Specification
5.	The specification is accepted. 
	
			        Drawings
6.	The formal drawings are accepted. 



                                       Election Restriction
7.	Applicant's request for reconsideration of the election requirement of the last office action is persuasive and, therefore, the election requirement of that action is withdrawn. 

8.	Claims 1-20 were initially presented for examination.

Claim Rejections - 35 USC § 112
                         The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
9.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “performing a decoding operation on the codeword, and to control a speed of the decoding operation on a subsequent codeword based on a result of the7Atty Docket No.: Po200567HD App. Ser. No.: 17/066,618decoding operation on a previous codeword”, which does not particularly point out how the speed of the decoding operation on a codeword controlled based a result of decoding operation on a previous codeword. Further, the term “based on” does not narrow the claim because it does not indicate any step performed. Essential elements are missing from the claim. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends.
Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

10.	Claims 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sharon et al. “herein as Sharon” (U.S. PN: 9,811,418).
	
As per claim 11:  
Sharon substantially teaches or discloses an error correction circuit (see col. 4, lines 4-7) 
comprising an error correction encoder configured to generate a codeword by encoding a message received from a host, and transmit the codeword to a memory device (see col. 4, lines 4-13, col. 4, lines 65-67 to col. 5,  lines 1-28 and col. 8, lines 50-67 to col. ) and an error correction decoder configured to receive the codeword from the memory device and output the message by performing a decoding operation on the codeword, and to control a speed of the decoding operation on a subsequent codeword based on a result of the7Atty Docket No.: Po200567HD App. Ser. No.: 17/066,618decoding operation on a previous codeword (see col. 4, lines 13-19 and col. 6, lines 63-67 to col. 7, lines 1-33) 
As per claim 12:
Sharon in view of the above rejection teaches wherein the decoding operation performed by the error correction decoder comprises an iterative decoding operation and a syndrome check operation (see col. 2, lines 58-67 to col. 3, lines 1-11 and col. 6, lines 63-67 to col. 7, lines 1-14).  
As per claim 13:
Sharon in view of the above rejection teaches wherein the error correction decoder comprises an iteration calculator configured to perform the iterative decoding operation; and a syndrome checker configured to perform the syndrome check operation (see col. 2, lines 58-67 to col. 3, lines 1-11 and col. 6, lines 63-67 to col. 7, lines 1-14).  

			Another rejection 
11.	Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. “hereinafter as Zhang” (U.S. PN: 9,768,807). 

	As per claim 11:
	Zhang substantially teaches or discloses an error correction circuit (see figure 1 element 136 and col. 6, lines 14-28) comprising an error correction encoder configured to generate a codeword by encoding a message received from a host, and transmit the codeword to a memory device (see figure 1 element 150 and col. 6, lines 14-28) and an error correction decoder configured to receive the codeword from the memory device and output the message by performing a decoding operation on the codeword, and to control a speed of the decoding operation on a subsequent codeword based on a result of the7Atty Docket No.: Po200567HD App. Ser. No.: 17/066,618decoding operation on a previous codeword (see figure 1, element 152 and col. 6, lines 28-67 to col. 7, lines 1-4). 

As per claim 12:
 	Zhang in view of the above rejection teaches wherein the decoding operation performed by the error correction decoder comprises an iterative decoding operation and a syndrome check operation (see col. 6, lines 44-67 to col. 7, lines 1-4).  
As per claim 13:
Zhang in view of the above rejection teaches wherein the error correction decoder comprises an iteration calculator configured to perform the iterative decoding operation; and a syndrome checker configured to perform the syndrome check operation (see col. 6, lines 44-67 to col. 7, lines 1-4).  

                                           Allowable subject matter

10. 	Claims 14-19 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim and any intervening claims.
11.	Claims 1-10 and 20 are allowed. The following is an Examiner's statement of reasons for allowance: 
Independent claim 1 of the present application teaches, for example, “An error correction decoder, comprising: a calculator configured to output an error correction message by performing an iterative decoding operation on a first codeword; a syndrome generator configured to generate a syndrome by calculating the error correction message and a parity check matrix and to output a number of iterations representing the number of times the iterative decoding operation has been performed, and an unsatisfied check node (UCN) value representing the number of unsatisfied check nodes in the syndrome; and a speed selector configured to output a speed code for controlling a speed of the iterative decoding operation depending on the number of iterations and the UCN value, wherein the calculator changes the speed of the iterative decoding operation based on the speed code and performs the iterative decoding operation at the changed speed when a second codeword is input”. 
The prior arts of record (Sharon et al. (U.S. PN: 9,811,418), Zhang et al. (U.S. PN: 9,768,807), Micheloni et al. (U.S. PN: 9,454,414), Vernica et al. (U.S. PN: 8,347,195), Hanham et al. (U.S. PN: 10,447,301)) including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a calculator configured to output an error correction message by performing an iterative decoding operation on a first codeword; a syndrome generator configured to generate a syndrome by calculating the error correction message and a parity check matrix and to output a number of iterations representing the number of times the iterative decoding operation has been performed, and an unsatisfied check node (UCN) value representing the number of unsatisfied check nodes in the syndrome; and a speed selector configured to output a speed code for controlling a speed of the iterative decoding operation depending on the number of iterations and the UCN value, wherein the calculator changes the speed of the iterative decoding operation based on the speed code and performs the iterative decoding operation at the changed speed when a second codeword is input”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 20 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
                   Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.

                                        Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112